                Case 3:20-mj-70698-JCS Document 4 Filed 06/08/20 Page 1 of 3




1 DAVID L. ANDERSON (CABN 149604)
  United States Attorney
2
  HALLIE HOFFMAN (CABN 210020)
3 Chief, Criminal Division

 4 ALEXANDRA J. SHEPARD (CABN 205143)
   Special Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6767
 7        FAX: (415) 436-7234
          Alexandra.Shepard2@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                        SAN FRANCISCO DIVISION
12

13 UNITED STATES OF AMERICA,                 )   CASE NO. 3:20-MJ-70698 JCS
                                             )
14           Plaintiff,                      )   UNITED STATES’ APPLICATION AND
                                             )   [PROPOSED] ORDER TO UNSEAL CRIMINAL
15      v.                                   )   COMPLAINT
                                             )
16 SANDRA ANN ZUNIGA,                        )
                                             )
17           Defendant.                      )
                                             )
18

19

20

21

22

23

24

25

26

27

28

     UNSEALING APP. AND [PROPOSED ORDER]     1
     3:20-MJ-70701 JCS
             Case 3:20-mj-70698-JCS Document 4 Filed 06/08/20 Page 2 of 3




1          On June 3, 2020, upon the government’s application, this Court granted the government’s motion

2 to seal the Complaint, Affidavit in Support of the Complaint, summons, arrest warrant, motion to seal

3 the Complaint, and related sealing order in the above-captioned matter. Law enforcement executed the

4 summons on the Complaint on June 4, 2020. Because the defendant is now aware of the pending

5 charges, there is no further need to seal the Complaint and related documents.

6
     DATED: June 4, 2020                                      Respectfully submitted,
7
                                                              DAVID L. ANDERSON
8
                                                              United States Attorney
9
10

11                                                            _________________________________
                                                              ALEXANDRA J. SHEPARD
12
                                                              Special Assistant United States Attorney
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     UNSEALING APP. AND [PROPOSED ORDER]           2
     3:20-MJ-70701 JCS
             Case 3:20-mj-70698-JCS Document 4 Filed 06/08/20 Page 3 of 3




1                                         [PROPOSED] ORDER
2          On the motion of the United States, and good cause appearing therefor, the Court HEREBY

3 ORDERS that the Complaint, Affidavit in Support of the Complaint, summons, arrest warrant, motion to

4 seal the Complaint, and related sealing order in the above-captioned matter be unsealed.

5

6 IT IS SO ORDERED.

7 DATED: June 4, 2020                          _____________________________________
                                               HONORABLE LAUREL BEELER
8                                              United States Magistrate Judge
9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     UNSEALING APP. AND [PROPOSED ORDER]           3
     3:20-MJ-70701 JCS
